Case 21-11337-elf   Doc 27   Filed 09/07/21 Entered 09/07/21 09:47:48   Desc Main
                             Document      Page 1 of 3
Case 21-11337-elf   Doc 27   Filed 09/07/21 Entered 09/07/21 09:47:48   Desc Main
                             Document      Page 2 of 3
  Case 21-11337-elf      Doc 27     Filed 09/07/21 Entered 09/07/21 09:47:48          Desc Main
                                    Document      Page 3 of 3




         09/03/2021                                 /s/ Adam B. Hall




/s/ LeRoy W. Etheridge, Esquire No objection to its terms, without prejudice to any of our rights and remedies
